Citation Nr: 0202373	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  00-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel








INTRODUCTION

The veteran served on active duty from June 1973 to September 
1976.

The current appeal arose from a May 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional (RO) in 
Houston, Texas.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative action in 
April 2001.

The RO affirmed the denial of entitlement to service 
connection for a headache disability in September 2001.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A headache disability was not shown in service.

2.  The record is without competent medical evidence 
demonstrating a medically sustainable etiologic link between 
the chronic headache disability first noted years postservice 
and the isolated mild head injury sustained by the veteran in 
service. 


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record shows that a June 1973 service 
entrance physical examination report is silent for headaches.  
A neurological evaluation at that time was normal.  The 
veteran denied having any headache problems.  

The service medical records are nonrevealing until October 
1975 when the veteran was seen for a laceration and abrasion 
in the forehead area after he was jumped by 4 or 5 men.  An 
examination at that time was silent for headaches.  (Service 
connection is in effect for residual of a laceration scar of 
the forehead.)  

The subsequently dated service medical records are silent for 
headaches.  

An August 1976 service separation physical examination report 
is silent for headaches.  A neurological examination at that 
time was normal.  The veteran denied having any headache 
problems.  A physician's summary of defects at separation was 
silent for headaches. 

The postservice VA and private medical records dating from 
approximately 1979 are nonrevealing for any pertinent 
headache complaints until the early 1990's.  

An August 1991 VA examination report shows the veteran 
reported a residual laceration scar on the forehead that he 
sustained while in service.  He noted that he was unable to 
recall any of the details surrounding the injury itself.  He 
reported having recurrent headaches since the time of the 
injury.  The remainder of the examination focused on the scar 
manifestations.  

An August 1991 VA dermatology clinical record shows the 
veteran reported the onset of headaches from the time of the 
original forehead injury in service.  

A VA hospital summary reflecting a period of hospitalization 
beginning in December 1992 shows the veteran reported the 
onset of headaches five years following a head injury in 
active service.  

Private medical records in 1993 indicate headaches and pain 
in the head.

The record contains a favorable decision from the Social 
Security Administration (SSA) awarding disability benefits in 
the mid 1990's.  The primary diagnosis was schizophrenia.  
The supporting medical documents appear to be of record.  

In a brief statement dated in March 1995, DA, MD, reported 
that the veteran was under his medical care for severe 
recurrent headaches.  The private physician offered his 
opinion that the veteran's headaches were post-traumatic in 
nature and could be related to an injury which the veteran 
sustained during his military service in 1975.

A May 1996 electroencephalogram (EEG) was normal.

A May 1996 Magnetic Resonance Imaging (MRI) report shows 
clinical indications of auditory hallucinations and some 
thought disorder, history of a closed frontal head injury in 
1975 with loss of consciousness and possible seizure.  
Impression revealed focal cortical atrophy in the left 
parietal lobe, may be posttraumatic or chronic infarct.  
Otherwise the study was normal.  

A November 1996 Neurology examination report shows the 
veteran reported a 4 to 5 year history of right facial 
symptoms attributed to tardive dystonia and oromandibular 
dystonia.  Also noted was a history of schizophrenia and 
substance abuse.  The report showed that an MRI revealed left 
parietal infarction.   

A May 1997 VA clinical record refers to various disabilities 
including chronic headaches.

A March 1998 VA general medical examination report shows the 
veteran reported receiving SSA disability benefits for 
schizophrenia.  He noted as history that during service he 
incurred a laceration of the forehead when he was attacked by 
another person.  He did not remember too much about the 
incident.  He noted being treated in the emergency room and 
that there was no fracture of the skull.  He noted that 
currently he sometimes had headaches.  Following an objective 
examination the reported diagnoses did not include a headache 
disability.  

A July 2001 VA neurological examination report shows the 
veteran was referred for a special evaluation of chronic 
headaches and their relationship to a head injury sustained 
while on active duty.  The examiner noted that the veteran's 
extensive claims file and medical records were made available 
for review.  The examiner noted that he thoroughly reviewed 
the medical record.  

The examiner noted that a review of the available record was 
essentially unrevealing as far as the headaches were 
concerned.  He noted that there were no treatment records for 
headaches and that most of the treatment records regarded a 
psychiatric disability.  

The examiner pointed out that in the service medical records 
there was evidence of one visit to the dispensary at the time 
of the head injury.  The veteran was described as having a 
forehead laceration which was sutured.  It was mentioned in 
that note that he did not lose consciousness.  The examiner 
noted that the only relevant item in the record was a 
statement from Dr. DA.

Following a comprehensive neurologic evaluation the final 
diagnosis was chronic headaches of unclear etiology, doubt 
any relationship between the headaches and the history of the 
head injury.  

The VA examiner's discussion noted that the veteran was 
assaulted in 1975 while on active duty and sustained a 
laceration of the forehead.  He did not lose consciousness.  
Treatment consisted of a brief visit to the emergency room 
for application of sutures.  

It was noted that he told the examiner that two years after 
the event he started having headaches.  It was noted that in 
some of the available medical records he told other examiners 
that the headaches started 5 years after the assault.  It was 
noted that despite the extensive medical records being 
available in the claims file, none of them were treatment 
records for complaint of headaches.  

The examiner noted that the veteran's headache description 
did not fall into any category of known headache syndrome.  
They occurred every other day, lasting only one hour and 
responding to Tylenol.  The examiner opined that it was very 
unlikely that these headaches, no matter what their nature, 
were related to the head injury.  The examiner pointed out 
that the head injury appeared to have been mild and only 
resulted in a laceration to the forehead.  It did not involve 
any loss of consciousness.  It was noted that the fact that 
the headaches started years after the head injury also made 
it very unlikely that there was any causal relationship 
between the trauma and the onset of the headaches. 

The examiner noted that regarding the statement from Dr. DA, 
it was unclear what reasoning he used to conclude that the 
headaches were related to trauma.  It was noted that Dr. DA's 
statement was very brief and it did not include any 
information regarding the medical reasoning that was used to 
reach such conclusion.  

The VA examiner stated that he obviously disagreed with 
conclusion of the private physician.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 1110, 1131 (West 1991 & Supp. 2001). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where chronic disease is shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

Since the veteran primarily claims that his headache 
disability resulted from an head injury during peacetime 
service the provisions of 38 U.S.C.A. 1154(b) are not for 
application.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
essentially provided with the laws and regulations pertaining 
to the issue on appeal.  

In April 2001 this case was remanded by the Board for 
additional development of the evidence to include a pertinent 
VA examination opinion and to notify the veteran of the VCAA.  
While in remand status the RO essentially notified the 
veteran of evidence needed to support his claim in conformity 
with the VCAA.  

He did not submit any additional evidence in support of his 
claim.  He was provided a special VA neurologic examination 
in July 2001.  The examination report is on file.

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service connection

A review of the service medical records including an October 
1975 medical report regarding a head injury is silent for any 
mention of headaches.  Importantly the head injury noted in 
service was clinically described by a VA neurology specialist 
as being nothing more than mild in degree without any loss of 
consciousness.  

The Board notes that at a physical examination undertaken for 
purposes of separation from active duty the veteran 
specifically denied having any headache problems.  A 
neurology evaluation was considered normal.  The physician's 
summary of defects at separation was silent for headaches.

The postservice VA and private medical records dating from 
approximately 1979 are nonrevealing for any headache problems 
until 1991, many years postservice.  At that time, the 
veteran initially reported a history of headaches that 
originated at the time of the head injury in service.  
Thereafter, he reported that his recurring headaches began 
between two and five years after the head injury.  However, 
he still felt that the delayed headache problem was 
etiologically related to the head 
injury in service.

The Board notes that there is no evidence that any chronic 
disease was shown in service or during an applicable 
presumption period.  Nor is there medical evidence of a 
relationship between the veteran's current headache 
disability and his alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).

In support of his claim the veteran submitted a brief 
statement from a private physician dated in March 1995.  The 
private physician offered his opinion that the veteran's 
headaches were post-traumatic in nature and could be related 
to an injury which the veteran sustained during his military 
service in 1975.  

The Board recognizes that this physician's opinion appears to 
be based upon the veteran's unsupported history as the 
extensive medical records are without supporting clinical 
data substantiating such opinion.  The physician did not 
offer any rationale or state that such opinion was based upon 
a review the veteran's complete medical file.  

The Board is not bound to accept medical opinions, such as 
the opinion of the private physician, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Pound v. West, 12 Vet. App. 341 (1999).

Significantly, the veteran underwent a special VA neurology 
examination in order to ascertain any etiologic relationship 
between the onset of the veteran's chronic headaches and a 
head injury sustained while on active duty.  

The Board points out that the examiner specifically mentioned 
that the veteran's extensive medical records were made 
available for review.  The examiner noted that he thoroughly 
reviewed the medical record.  




The examiner confirmed the fact that a clinical review of the 
record was nonrevealing as far as the headaches were 
concerned.  He noted that there were no treatment records for 
headaches and that most of the treatment records regarded a 
psychiatric disability.  

The examiner opined that it was very unlikely that these 
headaches, no matter what their nature, were related to the 
head injury.  The examiner pointed out that the head injury 
appeared to have been mild and only resulted in a laceration 
to the forehead.  It did not involve any loss of 
consciousness.  It was noted that the fact that the headaches 
started years after the head injury also made it very 
unlikely that there was any causal relationship between the 
trauma and the onset of the headaches. 

The examiner essentially described the March 1995 statement 
from Dr. DA, as brief, unclear and unsupported by any 
information regarding the medical reasoning used in 
concluding that the veteran's headaches were related to head 
trauma in service especially in view of the overwhelming 
clinical data to the contrary. 

Moreover, the VA examiner in April 2001 noted that based on 
his review of the extensive evidence of record, the etiology 
of the veteran's chronic headaches was unclear and doubtful 
of any relationship between the headaches and the history of 
the head injury.  The Court has held that it is not error for 
the Board to favor the opinion of one competent medical 
specialist over that of another, provided that the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429 (1995).

In other words, the record is without competent medical 
evidence demonstrating a sustainable medical etiologic link 
between the chronic headache disability first noted years 
postservice, and the isolated mild head injury sustained by 
the veteran in late 1975 during active duty.  

The veteran presently maintains that he has a headache 
disability as a consequence of a head injury in service.  The 
Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the Board cannot 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a headache disability.  
See Gilbert, supra.


ORDER

Entitlement to service connection for a headache disability 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

